Citation Nr: 0407442	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  95-35 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder/personality disorder.

2.  Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to October 
1975 and from January 1976 to June 1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  An acquired psychiatric disorder, including 
schizophrenia, did not have its onset during active service 
or result from disease or injury in service.

2.  The veteran's personality disorder is not a diseases or 
injury within the meaning of applicable legislation for which 
service connection may be granted.

3.  Alcoholism and mixed substance abuse are a result of the 
veteran's own willful misconduct. 


CONCLUSIONS OF LAW

1.  An acquired disorder/personality disorder was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 105, 
1110, 1111, 1113, 1153, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2003).

2.  Alcoholism was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 105 (West 2002); 38 C.F.R. §§ 3.159, 3.1(n), 
3.301(c) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a psychiatric 
disorder and alcoholism.  For the reasons set forth below, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, a factual background, and an analysis of the 
issue on appeal.

I.  VCAA

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board finds no deficiencies with the duty to provide an 
appropriate claim form, to inform or assist the veteran with 
regard to the claims currently being reviewed.  The record 
shows that the requirements of the VCAA were set forth in a 
detailed letter from the RO in August 2001.  Although the 
veteran's representative suggests that the requirements of 
the duty to notify have been not met, the Board finds that 
the letter clearly stated all of the evidence the RO had, and 
what evidence would be helpful in this claim.  It explained 
that the service medical records could not be obtained and 
requested that the veteran attempt to search for these 
records.  It set forth the steps that had been taken in the 
claim.  The Board finds that the letter effectively and 
clearly communicated the requirements of the duty to notify 
the veteran that have been set forth in the VCAA.  It appears 
from the contentions and arguments presented by the appellant 
that he is fully aware of the relevant law and evidence 
germane to his claims on appeal, and is aware, as well, of 
the responsibilities that both he and VA share with respect 
to the development of the claim.  This letter predated the 
July 2003 rating decision which denied the claims.  
Therefore, the Board finds that the Department's duty to 
notify has been satisfied.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

With respect to VA's duty to assist, VA and post-service 
private treatment records have been identified and obtained.  
The Board finds that the claims are substantially complete.  
The duty to assist also includes, when appropriate, the duty 
to conduct a medical examination of the claimant.  See 
38 U.S.C.A. § 5103A(d).  In this case, the RO did provide the 
appellant with a VA compensation examination in relation to 
his claim.  

The inability to obtain the veteran's service medical records 
has been a problem in this case.  Extensive effort has been 
put forth, and responses from all sources have yielded little 
except the veteran's 1975 entrance physical examination.  
Response to a VA request in June 1995 and May 1997 to the 
National Personnel Records Center (NPRC) indicate that no 
medical records had been retired to that facility.  Although 
extensive service personnel records were received in May 
1998, no service medical records accompanied these records.  
Subsequent to a November 2002 RO hearing, the RO attempted to 
obtain records associated with the veteran's service aboard 
the U.S.S. Jouett and the U.S.S. Aylwin.  Each of the home 
ports for these ships, San Diego and Charleston, were 
requested to search for the veteran's records dated anywhere 
from 1976 to 1986.  Each facility responded in March 2003 
that an extensive search yielded no records of treatment for 
the veteran.  Thus, the location of the veteran's service 
medical records remains unknown.  The VA has traditionally 
acknowledged a heightened duty to assist the veteran in 
developing his claim in cases where such records have been 
lost or destroyed by fire.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  See also Russo v. Brown, 9 Vet. App. 46, 
50-51 (1996); Layno v. Brown, 6 Vet. App.465, 469 (1994).  
Such a heightened duty is acknowledged in this case.  
However, as all methods of searching have been exhausted, 
further delay of the appellate review of this case by the 
Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

II. Discussion

A. Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as psychosis may be presumed to 
have been incurred in service if manifest to a compensable 
degree (10 percent) within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection. 38 C.F.R § 
3.303(b).

Personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation and, hence, may not be service connected.  38 
C.F.R. § 3.303(c).

Compensation shall not be paid if the disability was the 
result of the person's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  With respect to alcohol and drug abuse, 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, § 
8052 also amended 38 U.S.C. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(n), 3.301.

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that 38 U.S.C.A. § 105(a), as amended by section 
8052(a) of the OBRA, prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  
Moreover, in Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit held that the current version of § 1110, when read in 
light of its legislative history, does not preclude a veteran 
from receiving compensation for alcohol or drug-related 
disabilities arising secondarily from a service-connected 
disability.  However, the Court held that § 1110 precludes 
compensation for secondary disabilities that result from 
primary alcohol abuse.  The Court provided two reasons for 
this rule.  First, such a secondary disability does not 
satisfy § 1110's words of authorization for disabilities 
contracted "in line of duty."  Second, like the primary 
alcohol abuse disability, a secondary disability arising from 
a primary alcohol disability is not compensable because to 
fit within the words of § 1110's exclusion, as it too is a 
"result of the veteran's own . . . abuse of alcohol or drugs 
[i.e., primary alcoholism acquired in service]."


B. Factual Background

The veteran's June 1975 induction examination for his first, 
brief period of service noted no abnormal psychiatric 
clinical findings.  There are no additional service medical 
records, as noted earlier in this decision.  However, service 
personnel records are available.  The veteran was stationed 
aboard the U.S.S. Aylwin from approximately May 1976 to April 
1980.  Thereafter, he was stationed aboard the U. S. S. 
Jouett from July 1982 until he left service in 1986.  The 
service personnel records are replete with reference to 
substance abuse problems, including alcoholism, which appear 
to have become prevalent while the veteran was stationed 
aboard the U.S.S. Jouett.  During that time, he was subject 
to repeated administrative counseling and non-judicial 
punishment for unauthorized absences.  Other problems 
included alcohol and drug abuse.  In June 1986, his 
commanding officer indicated the veteran was not recommended 
for reenlistment.  

Post-service VA and private records show treatment for drug 
and alcohol abuse dating from September 1990.  A VA 
hospitalization record dated in April 1992 reflects a 
diagnosis of continuous alcohol and substance abuse and an 
antisocial personality disorder.  

In July 1993, the Social Security Administration found the 
veteran disabled due to multi-substance abuse and antisocial 
personality disorder.  

In July 1997, the veteran testified to his belief that his 
personality disorder and alcoholism are related to service.  

The records show continued psychiatric treatment with VA.  In 
July 1998, the veteran's treating VA physician wrote that he 
found the veteran to have schizophrenia, paranoid type, and 
panic disorder.  

In October 1998, the veteran underwent a VA examination for 
assessment of his psychiatric problems.  The examiner 
reportedly reviewed in detail the previous medical records, 
the service personnel records and the previous VA examination 
and treatment records.  The examiner noted the difference in 
the April 1992 diagnosis and the July 1998 finding, and also 
noted the multiple DUI's and public intoxications mentioned 
in the record.  The examiner noted the unfortunate lack of 
service medical records.  After conducting an evaluation of 
the veteran, the diagnosis was: Axis I: schizophrenia, 
chronic paranoid type, since at least 1992; alcohol and 
cocaine dependency, throughout his military career; somewhat 
demented at present; major depression of uncertain onset, 
Axis II: antisocial personality disorder.  The examiner 
commented that the veteran did not begin manifesting 
schizophrenia until approximately 1992, well after his 
military service.  The examiner opined that up to that time, 
the veteran's behavior was commensurate with severe 
continuous alcohol and cocaine abuse (probably in association 
with depression) resulting in what appears to be dementia.  
The examiner reiterated that he never saw symptoms of 
schizophrenia in the record until 1992.  

The veteran has testified and maintained in his written 
arguments that he believes he began showing signs of 
schizophrenia in service.  He urges that his unauthorized 
absences aboard ship were prompted by the initial onset of 
schizophrenia.  Similarly, he indicates that his alcohol use 
in service was a form of self medication over which he lost 
control.  He cites his unauthorized absences as periods in 
which he would 'hide' from people for unexplained reasons.  

At his November 2002 hearing, the veteran reported that he 
was treated for psychiatric problems while stationed aboard 
the U. S. S. Jouett and the U. S. S. Aylwin.  The Naval 
records services for these ships, in Charleston and San 
Diego, were contacted for records of treatment.  Both 
facilities have indicated that an extensive search yielded no 
records.  

C. Analysis

After carefully reviewing the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for alcoholism and an 
acquired psychiatric disorder.  The evidence shows that no 
psychiatric disorder is shown to have existed at the time he 
entered service in 1975 for his initial brief period of 
service.  No records have been located for his more extensive 
period of service, despite exhaustive searches.  The 
veteran's service personnel records do, however, show 
repeated offenses which the veteran points to as early stages 
of schizophrenia.  Regardless, these are not found to be 
evidence of schizophrenia, according to a VA examiner who 
reviewed the file.  Furthermore, no treatment for his 
currently diagnosed schizophrenia was noted within the first 
few years following service; therefore, there has been no 
showing of a psychiatric disorder in service or within any 
applicable presumptive period.  

As to a personality disorder, this was not diagnosed until 
after service.  Moreover, a personality disorder is not a 
disease within the meaning of VA regulations.  See 38 C.F.R. 
§ 3.303 (c).  As to alcoholism, this was shown in service.  
However, applicable regulations prohibit service connection 
for alcoholism, as it is the result of the veteran's own 
willful misconduct.  See 38 C.F.R. § 3.301 (c).  

As to the issue of when the veteran's schizophrenia first 
manifested, the only medical opinion of record concluded that 
the schizophrenia did not first appear until at least 1992.  
The examining psychiatrist carefully points out that the 
earlier problems in the record were entirely due to alcohol 
and substance abuse.  The opinion is uncontroverted and is 
well-supported by the documented record.  

For these reasons, the Board places greater probative value 
on the opinion provided by the VA medical professional than 
on the other evidence as to the issue of whether there exists 
a relationship between service and any current psychiatric 
disorder.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

Finally, as to the issue of alcoholism, service connection 
for this claim is prohibited by law.  In cases such as this, 
where the law and not the evidence is dispositive, the claim 
should be denied because of the lack of legal merit or the 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Accordingly, the Board finds that the preponderance of the 
medical evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder and 
alcoholism.  The Board also has considered lay statements and 
testimony provided by the veteran, as well as the statement 
from Ms. A.B. in September 2001.  However, the record does 
not reflect that either of these individuals is competent to 
offer an opinion as to the cause or aggravation of a 
psychiatric disorder.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1994) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  Although the veteran can report his symptoms, his 
statements as to the cause or aggravation of any claimed 
condition must be supported by competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  As a 
matter of law, lay persons without a medical education are 
not qualified to provide a medical opinion.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1998) (lay persons are "generally not capable of 
opining on matters requiring medical knowledge, such as the 
condition causing or aggravating the symptoms.").

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder and 
alcoholism.  Accordingly, the record does not present an 
approximate 














balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  Hence, the appeal is 
denied.


ORDER

Service connection for an acquired psychiatric 
disorder/personality disorder is denied.

Service connection for alcoholism is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



